Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 7, 2022. 

Amendments
           Applicant's amendments, filed February 7, 2022, is acknowledged. Applicant has cancelled Claims 1-20, 22-23, and 31-32, and amended Claim 21.
	Claims 21 and 24-30 are pending and under consideration. 
	
Priority
This application is a continuation of application 14/892,743 filed on November 20, 2015, now abandoned, which is a 371 of PCT/EP2014/061178 filed on May 28, 2014. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Denmark PA201370295 filed on May 29, 2013 has been filed in parent application 14/892,743.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

1. 	Claims 21 and 24-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over May et al (U.S. 2014/0315985; priority to 61/781,598, March 14, 2013 and 61/818,382, filed May 1, 2013) in view of Zhang et al (U.S. 2014/0179770; priority to at least six provisional applications filed, before the instant application's priority date, e.g. 61/736,527 filed December 12, 2012, 61/748,427, filed January 2, 2013, and 61/806,375 filed March 28, 2013), Metzger et al (Nucleic Acids Res. 39(3): 926-935; available online September 28, 2010), and Marti et al (CMLS, Cell. Mol. Life Sci. 61: 336-354, 2004). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue
With respect to the primary human T cell whose genome is to be edited using a CRISPR/Cas system, May et al (U.S. 2014/0315985) is considered relevant prior art for having disclosed a method for precisely inducing a nucleic acid cleavage in a genetic sequence in a the host cell is a “cell from a mammal” (which reasonably encompasses primary cells; as also disclosed in 61/781598 wherein said mammal is a human [00010] and [0031] said cell…. isolated from a source in nature, is naturally occurring).
While May et al (U.S. 2014/0315985) disclosed the host cell may be a human T cell, e.g. Jurkat T cell [0013], wherein the host cell may be a human cell [0147-148], and may be a primary cell [0150], e.g. leukocytes from an individual [0152], whereby those of ordinary skill in the art immediately recognize that leukocytes naturally comprise T cells, neither 61/781598, March 14, 2013 nor 61/818382, filed May 1, 2013 disclosed the host cell is a primary human T cell. 
However, prior to the effective filing date of the instantly claimed invention, Zhang et al is (U.S. 2014/0179770) considered relevant prior art for having disclosed introducing the CRISPR/Cas system into primary human T cells ([0261], exosomes produced by…T cells; [0262], using exosomes to introduce CRISPR/Cas into…primary lymphocytes isolated from peripheral blood and autologously reintroduced into a human), whereby the CRISPR/Cas system modifies a first target sequence and a second target sequence on opposite strands of a DNA duplex in the host cell’s genome [0039], and whereby said Cas enzyme may be a nickase [0043], as disclosed in 61/736527 discloses whereby the host cell is a Jurkat host cell, or is a cell that has been taken from a subject (syn. primary cells) [0078], including lymphocytes, per the use of tissue-specific promoters to direct expression of the CRISPR/Cas system in a particular cell type [0048], in particular promoters of T cell receptors [0055], for the treatment of diseases/disorders such as T-cell leukemia or T-cell lymphoma (Table B, e.g. pg 90, 93). 
Thus, it prior to the effective filing date of the instantly claimed invention, it would have been obvious to substitute a first human cell, including a primary human cell, as disclosed by May et al, with a second human cell, to wit, a human T cell, including a primary human T cell, as disclosed by Zhang et al, in a method for precisely inducing a nucleic acid cleavage in a genetic 

With respect to step (a), May et al (U.S. 2014/0315985) disclosed providing a first double-stranded nucleic acid-targeting nucleic acid comprising a first protospacer adjacent motif (PAM) at one 3' extremity, and providing a second double-stranded nucleic acid-targeting nucleic acid comprising a second protospacer adjacent motif (PAM) at one 3' extremity (as is also disclosed in Figure 3 of provisional 61/818382).

    PNG
    media_image1.png
    373
    705
    media_image1.png
    Greyscale


May et al (U.S. 2014/0315985) disclosed that, in some embodiments, there is less than 125, 15, 10, or 5 nucleotides between the first PAM motif and the second PAM motif [0065], as is similarly disclosed in provisional 61/818382 ([0060], nuclease cutting sites can be less than 300, or 200 bases from each other; [0013] cleavage product is 200 bases long), and thus the first 
Zhang et al (U.S. 2014/0179770) disclosed wherein the CRISPR enzyme directs cleavage of one (same) or both (opposite) strands within about 1-10, 25, 50, 100, 200, or 500 bases from each other ([0523], as is also disclosed in provisional 61/736527 [0058]; Figure 14 of ‘770 corresponds to Figure 15 in provisional 61/736527), whereby the first and second nucleic acid-targeting nucleic acid are different, and the first and second PAM motifs are between 1 to 300 nucleotides apart. 

    PNG
    media_image2.png
    297
    871
    media_image2.png
    Greyscale


Thus, it prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of designing and pairing a first target sequence and a second target sequence for site-specific genome editing, said first and second target sequences being separated by from 1 to 300 base pairs in the target cell’s genome.

With respect to step (b), (c), and (d), May et al (U.S. 2014/0315985) disclosed wherein the first and second double-stranded nucleic acid-targeting nucleic acid comprising a protospacer adjacent motif (PAM) further comprise a 3’ extension sequence comprising a CRISPR targeting RNA (crRNA) and a trans-activating CRISPR targeting RNA (tracrRNA) ([0288], as illustrated in Figure 1a and 3; as is also disclosed in provisional 61/818382, [0052, 66-67]). 
Similarly, Zhang et al (U.S. 2014/0179770) disclosed wherein the first and second double-stranded nucleic acid-targeting nucleic acid comprising a protospacer adjacent motif (PAM) further comprise a 3’ extension sequence comprising a CRISPR targeting RNA (crRNA) and a trans-activating CRISPR targeting RNA (tracrRNA) (e.g. [0025], as illustrated in Figure 1; as is also disclosed in provisional 61/736527, e.g. Figure 12B, [00176]). 
Thus, it prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of designing guide RNA molecules comprising the CRISPR targeting RNA (crRNA) nucleic acid comprising a 3’ extension sequence and a trans-activating CRISPR targeting RNA (tracrRNA) motif complementary to at least one part of the 3’ extension sequence of the crRNA nucleic acid.

With respect to steps (e) and (f), the term “different cas9 nickase” is given broadest reasonable interpretation, as the specification fails to disclose a specific and explicit definition of “different cas9 nickase”. 


May et al (U.S. 2014/0315985) disclosed providing a first nickase and a first nucleic acid-targeting nucleic acid comprising a PAM motif and a second complex comprising a second nickase and a second nucleic acid-targeting nucleic acid comprising a PAM motif, 
whereby the nickase may harbor a non-functional RuvC-like domain (D10A mutation) or a non-functional HNH nuclease domain (H840A mutation), and 
whereby the first and second nickases are different molecules ([0065], as also disclosed in 61/781598 the use of a first site-directed Cas9 nickase and a second site-directed Cas9 nickase, whereby the Cas9 nickases may harbor the D10A mutation or the H840A mutation [0008]). 

May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. 
Thus, those of ordinary skill in the art previously recognized the scientific and technical concepts of using a first Cas9 RuvC* nickase paired with a second Cas9 RuvC* nickase with a reasonable expectation of success because of the prior successful reduction to practice. 

May et al (U.S. 2014/03156985) disclosed the first and second Cas9 polypeptides “are different” ([0060], e.g. being derived from different species, such as S. thermophilus, S. pyogenes, etc… [0546]), whereby the Cas9 HNH domain [0556] and the Cas9 RuvC domain(s) [0567] may be derived from any suitable organism (species), such as S. thermophilus, S. pyogenes, etc..., as is similarly disclosed in provisional 61/781598 ([0008]; [00062] “different Cas9 proteins (i.e. Cas9 proteins from various species) may be used in order to capitalize on various enzymatic characteristics of the different Cas9 proteins (e.g. different PAM sequence preferences, increased or decreased enzymatic activity, change the balance between non-homologous end joining, homology-directed repair, single strand breaks, etc…”). 

Zhang et al (U.S. 2014/0179770) disclosed Cas9 nickases comprising a mutation in the catalytic domain, thereby becoming a nickase, said mutation being a RuvC* mutation, e.g. D10A, E762A, or D986A, or a HNH* mutation, e.g. H840A, N854A, N863A ([0043, 74], as is similarly disclosed in 61/736527 [0060] and in 61/806375 [00107]). 
Zhang et al (U.S. 2014/0179770) disclosed wherein the Cas9 polypeptide may be from S. aureus [0726] (SaCas9, [0037-38, 177, 1223]) or S. pyogenes (SpCas9, [0037-38, 1223]; as also disclosed in provisional 61/806375, wherein the Cas9 may be from at least 14 different organism species, including S. aureus [0190]. 

Thus, to the extent that “different cas9 nickase” is considered to reasonably encompass a Cas9 (RuvC*) D10 nickase from a first organism, e.g. S. pyogenes, paired with Cas9 (RuvC*) D10 nickase from a second organism, e.g. S. aureus, both May et al and Zhang et al had 
Both May et al and Zhang et al illustrate an embodiment whereby two paired Cas9 molecules are directed to the same DNA strand using two different guide RNA molecules (Figures 3 (May) and 14/15 (Zhang), respectively).
May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. 

Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first Cas9 RuvC* nickase from a first species with a Cas9 RuvC* from a second species so as to pair a first Cas9 RuvC* nickase from a first species with a second Cas9 RuvC* nickase from a different species because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first Cas9 RuvC* nickase from a first species with a Cas9 RuvC* from a second species so as to pair a first Cas9 RuvC* nickase from a first species with a second Cas9 RuvC* nickase from a different species because those of ordinary skill in the art previously recognized the scientific and technical concept that Cas9 proteins from different species may be used in method of gene editing, and May et al disclosed the first and second Cas9 polypeptides “are different” Cas9 proteins from various species in order to capitalize on various enzymatic characteristics of the different Cas9 proteins (e.g. different PAM sequence preferences, increased or decreased enzymatic activity, change the balance between non-homologous end joining, homology-directed repair, single strand breaks, etc…). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine a first Cas9 RuvC* nickase from a first species with a second Cas9 RuvC* nickase from a different species in a method for precisely inducing a nucleic acid cleavage in a genetic sequence of a host cell with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Those of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately, and would have recognized that the results of the combination were predictable. Both May et al and Zhang et al had disclosed that each of said Cas9 proteins may be from different species, e.g. S. pyogenes or S. aureus, being motivated to do so because May et al disclosed that “different Cas9 proteins (i.e. Cas9 proteins from various species) may be used in order to capitalize on various enzymatic 

With respect to step (g), whereby first and second Cas9 nickases each generate a single-stranded nick on the same nucleic acid strand, May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. 
Zhang et al (U.S. 2014/0179770) disclosed wherein the CRISPR enzyme directs cleavage of one (same) or both (opposite) strands within about 1-10, 25, 50, 100, 200, or 500 bases from each other ([0521] “one or more Cas proteins results in cleavage of one or both strands in or near the target sequence”, as is also disclosed in provisional 61/736527 [0058]; Figure 14 of ‘770 corresponds to Figure 15 in provisional 61/736527), whereby the first and second nucleic acid-targeting nucleic acid are different, and the first and second PAM motifs are between 1 to 300 nucleotides apart. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine a first Cas9 RuvC* nickase from a first species with a second Cas9 RuvC* nickase from a different species in a method for precisely inducing a nucleic acid cleavage in a genetic sequence of a host cell, wherein the first and second nickases each generate a single-stranded nick on the same nucleic acid strand with a reasonable expectation of success because those of ordinary skill in the art would have immediately recognized that there is a finite number, to wit, two (2), of identified, predictable potential solutions, to which the paired nickases are directed: either the same strand or opposite strand, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Both May et al and Zhang et al illustrate an embodiment whereby two paired Cas9 molecules are directed to the same DNA strand using two different guide RNA molecules (May, Figure 3; Zhang Figures 14-15), as shown above. May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058].Those of ordinary skill in the art would immediately recognize that the paired Cas9 RuvC* nickases, being directed to the same target strand via the first and second guide RNAs, would each generate a single-stranded nick on the same nucleic acid strand.
Applicant is respectfully reminded that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”

May et al do not disclose the Cas9 nickases are introduced into the cell as a polypeptide. 
However, prior to the effective filing date of the instantly claimed invention, Zhang et al ((U.S. 2014/0179770) disclosed an embodiment whereby the CRISPR enzyme complexed with the guide RNA is delivered to the cell [0547], as also disclosed in Zhang et al, 61/736,527, filed December 12, 2012 [0071], 61/748,427, filed January 2, 2013 [0076], and 61/806,375, filed March 28, 2013 [00119]). 


With respect to step (h), May et al (U.S. 2014/03156985) disclosed the method further comprises the step of introducing an exogenous donor polynucleotide, resulting in the insertion of the donor polynucleotide into the cleaved target nucleic acid [0065], whereby the donor nucleic acid may comprise sequences that are homologous to sequences flanking the target nucleic acid cleavage site such that homologous recombination can insert an exogenous polynucleotide sequence into the target nucleic acid cleavage site [0170, 247-248], as is also disclosed in 61/781598, the use of a first site-directed Cas9 nickase and a second site-directed Cas9 nickase [0008], and whereby an exogenous polynucleotide inserted into the cleavage site, the donor polynucleotide being introduced into the subject cells for, e.g. gene correction, gene replacement, or transgene insertion [00064], whereby the DNA breaks are naturally repaired by the cell via homology-directed repair (syn. “homologous recombination”) [00063-64]. Those of ordinary skill in the art immediately recognize that homology-directed repair (syn. “homologous recombination”) implicitly requires the presence of “at least one sequence homologous to at least a portion of the genetic sequence”. 

Zhang et al (U.S. 2014/0179770) disclosed methods of genetically modifying a host cell genome, whereby the combination of a Cas9 nickase targeted to a first target site via a first guide RNA and a Cas9 nickase targeted to a second target site via a second guide RNA eliminates off-target mutations, improves the specificity of the system, and provides a powerful way of introducing targeted DNA double-strand breaks without off-target mutagenic effects [0039, 331, 1307], as is also disclosed in 61/736,527 ([0183], whereby Cas9 nickases can significantly reduce the likelihood of off-target modifications, since single-stranded breaks are not substrates for the error-prone NHEJ pathway, but rather the nicked genomic DNA undergoes high-fidelity homology-directed repair, and whereby Cas9 nickase efficiently stimulates homologous recombination).

Metzger et al is considered relevant prior art for having taught a method for precisely inducing a nucleic acid cleavage in a genetic sequence in a cell, the method comprising the use of a nickase to generate a nick in a single strand, leaving the opposite strand intact, and wherein an exogenous nucleic acid sequence homologous to at least a portion of the genetic sequence is inserted via homologous recombination, resulting in replacement of nucleotides between the gap created by the cell machinery processing initiated by the single-stranded nick (pg 934, Figure 8). 
	Metzger et al taught that the single-stranded nick naturally initiates end-processing (Figure 8 legend, “the ends will be processed”), thereby creating a deletion or gap in the previously nicked DNA strand. 
Marti et al is considered relevant prior art for having taught that human exonuclease MMR are capable of creating excision tracts that span several hundred nucleotides, e.g. 90-170bp, from the initial single strand nick (pg 341, col.2; Figure 2b), and that human MutS, MutL, and Exo1 exonucleases are capable of creating excision tracts that extend over several thousand nucleotides from the strand break (pgs 341-342, joining ¶). 
The instant claims recite the first and second nicks are to be as little as 1 nucleotide away from each other, or as far a 300 nucleotides away from each other. However, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized that the natural human cell DNA repair machinery naturally creates an excision tract that spans several hundred nucleotides (90-170bp), or even several thousand nucleotides, from the single strand break. Thus, the excision tract created by the instantly recited first and second nicks would have been reasonably recognized by the ordinary artisan to be essentially structurally indistinguishable from an excision tract created by just one single-strand nick, as per Metzger et al, whereupon Metzger et al clearly evidence predictable insertion of the heterologous nucleic acid via homologous recombination (Figure 8, “HR at… nicks”; “nick-induced HR”). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, molecular genetics, and the creation of transgenic cells and organism. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Applicant is respectfully reminded that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to combine a first Cas9 RuvC* nickase with a second, different, Cas9 RuvC* nickase in a method for precisely inducing a nucleic acid cleavage in a genetic sequence of a host cell, e.g. a primary human T cell, wherein the first and second nickases each generate a single-stranded nick on the same nucleic acid strand with a reasonable expectation of success because those of ordinary skill in the art would have immediately recognized that there is a finite number, to wit, two (2), of identified, predictable potential solutions, to which the paired nickases are directed: either the same strand or opposite strand, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Both May et al and Zhang et al illustrate an embodiment whereby two paired Cas9 molecules are directed to the same DNA strand using two different guide RNA molecules (May, Figure 3; Zhang Figures 14-15), as shown above. May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. Those of ordinary skill in the art would immediately recognize that the paired Cas9 RuvC* nickases, being directed to the same target strand via the first and second guide RNAs, would each generate a single-stranded nick on the same nucleic acid strand. May et al successfully demonstrated the combined use of a first nickase with a second nickase. 
The instant claims recite the first and second nicks are to be as little as 1 nucleotide away from each other, or as far a 300 nucleotides away from each other. However, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized that the natural human cell DNA repair machinery naturally creates an excision tract that spans several hundred nucleotides (90-170bp), or even several thousand 
Zhang et al (U.S. 2014/0179770) disclosed the combination of a Cas9 nickase targeted to a first target site via a first guide RNA and a Cas9 nickase targeted to a second target site via a second guide RNA eliminates off-target mutations, improves the specificity of the system, and provides a powerful way of introducing targeted DNA double-strand breaks without off-target mutagenic effects [0039, 331, 1307], as is also disclosed in 61/736,527 ([0183], whereby Cas9 nickases can significantly reduce the likelihood of off-target modifications, since single-stranded breaks are not substrates for the error-prone NHEJ pathway, but rather the nicked genomic DNA undergoes high-fidelity homology-directed repair, and whereby Cas9 nickase efficiently stimulates homologous recombination).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 25, May et al disclosed wherein at least one Cas9 nickase comprises at least one mutation in the RuvC domain (D10A mutation) [0065], as disclosed in 61/781,598 [00056-57].
Zhang et al disclose wherein at least one Cas9 nickase comprises at least one mutation in the RuvC domain. ([0013,], Cas9 D10A), as disclosed in 61/736,527 [0060].

With respect to Claim 26, May et al disclosed wherein at least one Cas9 nickase comprises at least one mutation in the HNH domain (H840A mutation) [0065], as disclosed in 61/781,598 [00056-57].
Zhang et al disclose wherein at least one Cas9 nickase comprises at least one mutation in the HNH domain. ([0013,], Cas9 H840A), as disclosed in 61/736,527 [0060].

With respect to Claim 24, May et al disclosed whereby pairs of first and second nickases are used [0859], whereby the nickase may harbor a non-functional RuvC-like domain (D10A mutation) and/or a non-functional HNH nuclease domain (H840A mutation) [0362], and whereby the first and second nickases are different [0065], as disclosed in 61/781,598 the use of a first site-directed Cas9 nickase and a second site-directed Cas9 nickase, whereby the Cas9 nickases may harbor the D10A mutation or the H840A mutation [0008], and per the example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells.” [00058]. 
Thus, the ordinary artisan would recognize May et al to have reasonably disclosed six possible combinations, to wit: 
a first Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a second Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation); 
a first Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a second Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation);
a first Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation) and a second Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a non-functional HNH nuclease domain (H840A mutation); 
a first Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation) and a second Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation); 
a first Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation) and a second Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a non-functional HNH nuclease domain (H840A mutation); and 
a first Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a non-functional HNH nuclease domain (H840A mutation) and a second Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a non-functional HNH nuclease domain (H840A mutation).
It also would have been obvious to one of ordinary skill in the art to try a combination of a first Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a second Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation) because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Per the disclosure of May et al, the ordinary artisan immediately recognizes that there is a finite number, to wit, six (6), of identified predictable potential solutions, and the ordinary artisan could have pursued the six known potential options with a reasonable expectation of success. Furthermore, Zhang et al disclosed methods of genetically modifying a host cell genome, whereby the combination of a Cas9 nickase targeted to a first target site via a first guide RNA and a Cas9 nickase targeted to a second target site via a second guide RNA eliminates off-target mutations, improves the specificity of the system, and provides a powerful way of introducing targeted DNA double-strand breaks without off-target mutagenic effects [0039, 331, 1307], as disclosed in 61/736,527 ([0183], whereby Cas9 nickases can significantly reduce the likelihood of off-target modifications, since single-stranded breaks are not substrates for the error-prone NHEJ pathway, but rather the nicked genomic DNA undergoes high-fidelity homology-directed repair, and whereby Cas9 nickase efficiently stimulates homologous recombination).

With respect to Claim 27, May et al disclosed wherein each crRNA comprises complementary sequence from 6 to 20 nucleotides [0066], as disclosed in 61/781,598 ([0009]; Figures 2-4; claim 4).
Zhang et al disclose wherein each crRNA comprises complementary sequence from 12 to 20 nucleotides ([0901]), as disclosed in 61/736,527 [0064-65].

With respect to Claim 28, May et al disclosed the nucleic acid-targeting nucleic acid, which encodes the crRNA(s), may comprise two polynucleotide chains and can be called a 
May et al disclosed the crRNA is composed of the spacer unit and the repeat unit [0206], whereby the spacer unit hybridizes to a sequence in a target nucleic acid and comprises as many as 80 nucleotides, including the target nucleic acid sequence [0296-299], as disclosed in 61/781,598 [0009].
Furthermore, given that the first and second target nucleic acid sequences may be the same target site on opposite strands (Figure 32), adjacent to each other (Figure 34), separated only be three nucleotides (Figure 33), or separated by as little as 5, 10 or 15 nucleotides [0065], those of ordinary skill in the art would immediately recognize that an engineered crRNA comprising as much as 180 nucleotides would naturally comprise two sequences complementary to a part of each target nucleic acid sequence.
Zhang et al disclose wherein the crRNA comprises sequences complementary to a part of each target nucleic acid sequence, as illustrated in Figure 15 (supra).

With respect to Claim 29, May et al disclosed wherein the crRNA and the tracrRNA are fused to form a single guide RNA (Figure 22), as disclosed in 61/781,598 ([00041], comprising a first DNA-targeting segment and a second Cas protein-binding segment), Figures 1B, 2-4).
Zhang et al disclosed wherein the crRNA and the tracrRNA are fused to form a single guide RNA (Figure 16A), as disclosed in 61/736,527 (Figures 11B and 12B; [0067]).

With respect to Claim 30, May et al disclosed wherein the first and the second nucleic acid target sequences are spaced from each other by a spacer region from 1 to 300 bp (Figure 33), whereby the first and second PAM motifs are separated by less than 125 nucleotides, one in each of said first and second nucleic acid targets [0065], as disclosed in 61/781,598 ([0009]; Figures 2-4).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the Examiner’s interpretation of “adjacent” to mean and/or encompass “present on the same nucleic acid strand” is not supported by May. Rather, May uses “adjacent” to signify that the two target sites are next to each other, and that, per Figure 4, “adjacent” can only mean that the target sites are on opposite strands. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Nowhere does May et al disclose that “adjacent” is defined to only mean that the target sites are located on opposite strands, to the exclusion of target sites being located on the same strands. Those of ordinary skill in the art immediately recognize that there are only two strands 

Applicant argues that the Examiner’s interpretation of “one strand” to mean and/or encompass “present on the same nucleic acid strand” is not supported by Zhang. Rather, Zhang uses “one strand” to signify a single cut on “one strand” per [0060]. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Nowhere does Zhang et al disclose that “one strand” is defined to only mean that the target sites are located on opposite strands, to the exclusion of target sites being located on the same strands. Furthermore, as illustrated supra, Zhang et al had previously and clearly disclosed/conceived that the first and second PAM sites may be present on the same nucleic acid strand (Figure 15, as disclosed in 61/736,527, filed December 12, 2012, Figure 15).

Applicant argues that both May et al (U.S. 2014/0315985) and Zhang et al (U.S. 2014/0179770) are filed after the instant application’s priority date of May 29, 2013, and thus are not prior art. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(2), (a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. See, for example, MPEP §2154.01. Both May et al (U.S. 2014/0315985; priority to 61/781,598, March 14, 2013) and Zhang et al (U.S. 2014/0179770; priority to at least six provisional applications filed, e.g. 61/736,527 filed December 12, 2012, before the instant application's priority date) disclose the inventive concepts having effective filing dates before the instant application’s effective filing date. 
	 
Applicant argues that they are unable to find the terms "Jurkat cell," "primary cell" or "leukocytes" anywhere in 61/781,598.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). May et al disclosed in 61/781,598 whereby the host cell is a “cell from a mammal” (which reasonably encompasses primary cells; see also [00031], cell…. 

Applicant argues that they are unable to find any reference in 61/781,598 to a "second nickase" or "homologous recombination,".
Applicant’s argument(s) has been fully considered, but is not persuasive. 61/781,598 discloses the use of a first site-directed Cas9 nickase and a second site-directed Cas9 nickase [0008], and whereby an exogenous polynucleotide inserted into the cleavage site, whereby the DNA breaks are naturally repaired by the cell via homology-directed repair (syn. “homologous recombination”) [00063], and per the example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. Those of ordinary skill in the art immediately recognize that homology-directed repair (syn. “homologous recombination”) implicitly requires “at least one sequence homologous to at least a portion of the genetic sequence”, as recited in independent Claim 21. 

2. 	Claims 21 and 24-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang et al (U.S. Patent 8,889,356, filed February 18, 2014; priority to at least six provisional applications filed, before the instant application's priority date, e.g. 61/748427 filed January 2, 2013, and 61/736,527 filed December 12, 2012) in view of Metzger et al (Nucleic Acids Res. 39(3): 926-935; available online September 28, 2010), Marti et al (CMLS, Cell. Mol. Life Sci. 61: 336-354, 2004), and May et al (U.S. 2014/0315985; priority to 61/781,598, March 14, 2013 and 61/818,382, filed May 1, 2013).
Determining the scope and contents of the prior art.
With respect to the primary human T cell whose genome is to be edited using a CRISPR/Cas system, Zhang et al (U.S. Patent 8,889,356, filed February 18, 2014; priority to, at least, 61/748427 filed January 2, 2013) is considered relevant prior art for having disclosed a method for precisely inducing a nucleic acid cleavage in a genetic sequence in a primary human cell, the method comprising the use of a Cas9 nickase (e.g. claims 1, 5, 13 and 17), a CRISPR guide RNA molecule, and an exogenous donor recombination template to be inserted at the target site in the host cell’s genome, wherein said insertion of the donor recombination template into the nicked DNA molecule (e.g. claims 2 and 14).
	Zhang et al (U.S. Patent 8,889,356) disclosed the target cell is human (e.g. col. 124, Example 11, “targeting human EMX1 locus”; as is similarly disclosed in provisional 61/748427, [0027]; PAMs are directed “the human genome”; [0045] “preferably a human”; [00185] “guide sequences targeting the human EMX1[locus]”), said cell is a primary cell (col. 33, lines 47-48, “a cell that is transfected is taken from a subject”, as is similarly disclosed in provisional 

With respect to steps (g) and (h), whereby first and second Cas9 nickases are introduced to each generate a single-stranded nick on the same nucleic acid strand, each nick being separated by less than 300 nucleotides, Zhang et al (U.S. Patent 8,889,356) do not claim the use of paired nickases, each generating a single-stranded nick on the same nucleic acid strand, being separated by less than 300 nucleotides. 
However, prior to the effective filing date of the instantly claimed invention, Metzger et al is considered relevant prior art for having taught a method for precisely inducing a nucleic acid cleavage in a genetic sequence in a cell, the method comprising the use of a nickase to generate a nick in a single strand, leaving the opposite strand intact, and wherein an exogenous nucleic acid sequence homologous to at least a portion of the genetic sequence is inserted via homologous recombination, resulting in replacement of nucleotides between the gap created by the cell machinery processing initiated by the single-stranded nick (pg 934, Figure 8). 
	Metzger et al taught that the single-stranded nick naturally initiates end-processing (Figure 8 legend, “the ends will be processed”), thereby creating a deletion or gap in the previously nicked DNA strand. 
Marti et al is considered relevant prior art for having taught that human exonuclease MMR are capable of creating excision tracts that span several hundred nucleotides, e.g. 90-170bp, from the initial single strand nick (pg 341, col.2; Figure 2b), and that human MutS, MutL, and Exo1 exonucleases are capable of creating excision tracts that extend over several thousand nucleotides from the strand break (pgs 341-342, joining ¶). 
The instant claims recite the first and second nicks are to be as little as 1 nucleotide away from each other, or as far a 300 nucleotides away from each other. However, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized that the natural human cell DNA repair machinery naturally creates an excision tract that spans several hundred nucleotides (90-170bp), or even several thousand nucleotides, from the single strand break. Thus, the excision tract created by the instantly recited first and second nicks would have been reasonably recognized by the ordinary artisan to be essentially structurally indistinguishable from an excision tract created by just one single-strand nick, as per Zhang et al (claims 1-2 and 5) and/or Metzger et al, whereupon the claims of Zhang et al are considered enabled (Zhang et al, col. 15, lines 31-34, referencing Figures 43A-D, “genome editing via homologous recombination” using “SpCas9 nickase”) and Metzger et al clearly evidence predictable insertion of the heterologous nucleic acid via homologous recombination (Figure 8, “HR at… nicks”; “nick-induced HR”). 

Zhang et al (U.S. Patent 8,889,356) disclosed the CRISPR enzyme is mutated from a nuclease that cleaves both strands to a nickase (cleaves a single strand), whereby “the nicked genomic DNA was previously recognized to [undergo] the high fidelity homology-directed repair” ((col. 65, lines 25-31); as is similarly disclosed in provisional 61/748427, [0065], the CRISPR enzyme is mutated from a nuclease that cleaves both strands to a nickase (cleaves a 
Zhang et al (U.S. Patent 8,889,356) disclosed the Cas9 nickase “indeed catalyzed integration of the HR template into the EMX1 locus” (col. 65, lines 45-46); as is similarly disclosed in provisional 61/748427, [00188], the Cas9 nickase “indeed catalyzed integration of the HR template into the EMX1 locus”.

May et al (U.S. 2014/0315985) disclosed providing a first double-stranded nucleic acid-targeting nucleic acid comprising a first protospacer adjacent motif (PAM) at one 3' extremity, and providing a second double-stranded nucleic acid-targeting nucleic acid comprising a second protospacer adjacent motif (PAM) at one 3' extremity (as is also disclosed in Figure 3 of provisional 61/818382).

    PNG
    media_image1.png
    373
    705
    media_image1.png
    Greyscale


May et al (U.S. 2014/0315985) disclosed that, in some embodiments, there is less than 125, 15, 10, or 5 nucleotides between the first PAM motif and the second PAM motif [0065], as is similarly disclosed in provisional 61/818382 ([0060], nuclease cutting sites can be less than 300, or 200 bases from each other; [0013] cleavage product is 200 bases long), and thus the first and second nucleic acid targets are separated by from 1 to 300 base pairs in the target cell’s genome.
May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. 
May et al (U.S. 2014/03156985) disclosed the method further comprises the step of introducing an exogenous donor polynucleotide, resulting in the insertion of the donor polynucleotide into the cleaved target nucleic acid [0065], whereby the donor nucleic acid may comprise sequences that are homologous to sequences flanking the target nucleic acid cleavage site such that homologous recombination can insert an exogenous polynucleotide sequence into the target nucleic acid cleavage site [0170, 247-248], as is also disclosed in 61/781598, the use of a first site-directed Cas9 nickase and a second site-directed Cas9 nickase [0008], and whereby an 

Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to combine a first Cas9 nickase with a second Cas9 nickase in a method for precisely inducing a nucleic acid cleavage in a genetic sequence of a host cell, e.g. a primary human T cell, wherein the first and second nickases each generate a single-stranded nick on the same nucleic acid strand with a reasonable expectation of success because those of ordinary skill in the art would have immediately recognized that there is a finite number, to wit, two (2), of identified, predictable potential solutions, to which the paired nickases are directed: either the same strand or opposite strand, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. May et al illustrate an embodiment whereby two paired Cas9 molecules are directed to the same DNA strand using two different guide RNA molecules (May, Figure 3; Zhang Figure 16). May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. Those of ordinary skill in the art would immediately recognize that the paired Cas9 RuvC* nickases, being directed to the same target strand via the first and second guide RNAs, would each generate a single-stranded nick on the same nucleic acid strand. 
The instant claims recite the first and second nicks are to be as little as 1 nucleotide away from each other, or as far a 300 nucleotides away from each other. However, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized that the natural human cell DNA repair machinery naturally creates an excision tract that spans several hundred nucleotides (90-170bp), or even several thousand nucleotides, from the single strand break. Thus, the excision tract created by the instantly recited first and second nicks would have been reasonably recognized by the ordinary artisan to be essentially structurally indistinguishable from an excision tract created by just one single-strand nick, as per Zhang et al (claims 1-2 and 5) and/or Metzger et al, whereupon the claims of Zhang et al are considered enabled (Zhang et al, col. 15, lines 31-34, referencing Figures 43A-D, “genome editing via homologous recombination” using “SpCas9 nickase”) and Metzger et al clearly evidence predictable insertion of the heterologous nucleic acid via homologous recombination (Figure 8, “HR at… nicks”; “nick-induced HR”). 

Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Zhang et al using a first Cas9 nickase for precisely inducing a nucleic acid cleavage in a genetic sequence in a host cell, e.g. a primary human T cell, to further comprise the use of a second nickase, wherein the first and second nickases  with a reasonable expectation of success because both Zhang et al and May et al illustrate an embodiment whereby two paired Cas9 molecules are directed to the same DNA strand using two different guide RNA molecules (May, Figure 3; Zhang Figure 16). May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as 
As discussed above, the instant claims recite the first and second nicks are to be as little as 1 nucleotide away from each other, or as far a 300 nucleotides away from each other. However, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized that the natural human cell DNA repair machinery naturally creates an excision tract that spans several hundred nucleotides (90-170bp), or even several thousand nucleotides, from the single strand break. Thus, the excision tract created by the instantly recited first and second nicks would have been reasonably recognized by the ordinary artisan to be essentially structurally indistinguishable from an excision tract created by just one single-strand nick, as per Zhang et al (claims 1-2 and 5) and/or Metzger et al, whereupon the claims of Zhang et al are considered enabled (Zhang et al, col. 15, lines 31-34, referencing Figures 43A-D, “genome editing via homologous recombination” using “SpCas9 nickase”) and Metzger et al clearly evidence predictable insertion of the heterologous nucleic acid via homologous recombination (Figure 8, “HR at… nicks”; “nick-induced HR”). 

Zhang et al disclosed an embodiment whereby the CRISPR enzyme complexed with the guide RNA is delivered to the cell (col. 31, lines 53-55) as also disclosed in Zhang et al, 61/736,527, filed December 12, 2012 [0071], and 61/748,427, filed January 2, 2013 [0076]). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first means of introducing a Cas9 nickase into a target host cell, e.g. nucleic acid encoding Cas9, with a second means of introducing a Cas9 nickase into a target mammalian host cell, i.e. a Cas9 polypeptide, in a method of editing the genome of a mammalian host cell because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When 

With respect to step (a), Zhang et al (U.S. Patent 8,889,356) disclosed wherein the CRISPR enzyme(s) direct cleavage of one (same) strand within about 1-10 bases from each other (Figure 16 of U.S. Patent 8,889,356 corresponds to Figure 15 in provisional 61/748427; as is similarly disclosed in provisional 61/748427 [0058]), whereby the first and second nucleic acid-targeting nucleic acid are different, and the first and second PAM motifs are between 1 to 300 nucleotides apart. 
May et al (U.S. 2014/0315985) disclosed that, in some embodiments, there is less than 125, 15, 10, or 5 nucleotides between the first PAM motif and the second PAM motif [0065], as is similarly disclosed in provisional 61/818382 ([0060], nuclease cutting sites can be less than 300, or 200 bases from each other; [0013] cleavage product is 200 bases long), and thus the first and second nucleic acid targets are separated by from 1 to 300 base pairs in the target cell’s genome.
Thus, it prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of designing and pairing a first target sequence and a second target sequence for site-specific genome editing, said first and second target sequences being separated by from 1 to 300 base pairs in the target cell’s genome.

With respect to step (b), (c), and (d), Zhang et al (U.S. Patent8,889,356) disclosed wherein the double-stranded nucleic acid-targeting nucleic acid comprises a protospacer adjacent motif (PAM) further comprise a 3’ extension sequence comprising a CRISPR targeting RNA (crRNA) and a trans-activating CRISPR targeting RNA (tracrRNA) (e.g. as illustrated in Figure 1; as is also disclosed in provisional 61/736527, e.g. Figure 12B, [00176]). 
Similarly, May et al (U.S. 2014/0315985) disclosed wherein the first and second double-stranded nucleic acid-targeting nucleic acid comprising a protospacer adjacent motif (PAM) further comprise a 3’ extension sequence comprising a CRISPR targeting RNA (crRNA) and a trans-activating CRISPR targeting RNA (tracrRNA) ([0288], as illustrated in Figure 1a and 3; as is also disclosed in provisional 61/818382, [0052, 66-67]). 
Thus, it prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of designing 

With respect to steps (e) and (f), the term “different cas9 nickase” is given broadest reasonable interpretation, as the specification fails to disclose a specific and explicit definition of “different cas9 nickase”. 
The specification discloses, for example, the Cas9 may be of “different species”, e.g. homologues or functional variants (pg 7, lines 24-25), whereby the Cas9 may comprise mutation(s) in the catalytic residues of either the HNH or RuvC-like domain (pg 7, lines 13-15). Thus, “different cas9 nickase” is considered to reasonably encompass a Cas9 (RuvC*) D10 nickase from a first organism, e.g. S. pyogenes, paired with Cas9 (RuvC*) D10 nickase from a second organism, e.g. S. aureus. 

Zhang et al (U.S. Patent 8,889,356) disclosed the CRISPR enzyme is mutated from a nuclease that cleaves both strands to a nickase (cleaves a single strand), whereby “the nicked genomic DNA was previously recognized to [undergo] the high fidelity homology-directed repair” ((col. 65, lines 25-31); as is similarly disclosed in provisional 61/748427, [0065], the CRISPR enzyme is mutated from a nuclease that cleaves both strands to a nickase (cleaves a single strand), whereby “the nicked genomic DNA was previously recognized to [undergo] the high fidelity homology-directed repair” [00188]). 
Zhang et al disclosed Cas9 comprising a mutation in the catalytic domain, thereby becoming a nickase, said mutation being a RuvC* mutation, e.g. D10A, E762A, or D986A, or a HNH* mutation, e.g. H840A, N854A, N863A (e.g. col. 106, lines 66-67; as is similarly disclosed in 61/736527 [0060] and in 61/806375 [00107]). 
Zhang et al disclosed the Cas9 enzyme may be from S. pyogenes, or from a species other than S. pyogenes, e.g. S. pneumoniae (col. 25, lines 64-65) or S. thermophiles (Example 7), as similarly disclosed in provisional 61/806375, wherein the Cas9 may be from at least 14 different organism species, including S. aureus [0190]. 

May et al (U.S. 2014/0315985) disclosed providing a first nickase and a first nucleic acid-targeting nucleic acid comprising a PAM motif and a second complex comprising a second nickase and a second nucleic acid-targeting nucleic acid comprising a PAM motif, 
whereby the nickase may harbor a non-functional RuvC-like domain (D10A mutation) or a non-functional HNH nuclease domain (H840A mutation), and 
whereby the first and second nickases are different molecules ([0065], as also disclosed in 61/781598 the use of a first site-directed Cas9 nickase and a second site-directed Cas9 nickase, whereby the Cas9 nickases may harbor the D10A mutation or the H840A mutation [0008]). 

May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. 
Thus, those of ordinary skill in the art previously recognized the scientific and technical concepts of using a first Cas9 RuvC* nickase paired with a second Cas9 RuvC* nickase with a reasonable expectation of success because of the prior successful reduction to practice. 

May et al (U.S. 2014/03156985) disclosed the first and second Cas9 polypeptides “are different” ([0060], e.g. being derived from different species, such as S. thermophilus, S. pyogenes, etc… [0546]), whereby the Cas9 HNH domain [0556] and the Cas9 RuvC domain(s) [0567] may be derived from any suitable organism (species), such as S. thermophilus, S. pyogenes, etc..., as is similarly disclosed in provisional 61/781598 ([0008]; [00062] “different Cas9 proteins (i.e. Cas9 proteins from various species) may be used in order to capitalize on various enzymatic characteristics of the different Cas9 proteins (e.g. different PAM sequence preferences, increased or decreased enzymatic activity, change the balance between non-homologous end joining, homology-directed repair, single strand breaks, etc…”). 

Thus, to the extent that “different cas9 nickase” is considered to reasonably encompass a Cas9 (RuvC*) D10 nickase from a first organism, e.g. S. pyogenes, paired with Cas9 (RuvC*) D10 nickase from a second organism, e.g. S. aureus, both May et al and Zhang et al had disclosed that each of said Cas9 proteins may be from different species, e.g. S. pyogenes or S. aureus. 
Both May et al and Zhang et al illustrate an embodiment whereby two paired Cas9 molecules are directed to the same DNA strand using two different guide RNA molecules (Figures 3 (May) and 16 (Zhang), respectively).
May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. 

Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first Cas9 RuvC* nickase from a first species with a Cas9 RuvC* from a second species so as to pair a first Cas9 RuvC* nickase from a first species with a second Cas9 RuvC* nickase from a different species because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first Cas9 RuvC* nickase from a first species with a Cas9 RuvC* from a second species so as to pair a first Cas9 RuvC* nickase from a first species with a second Cas9 RuvC* nickase from a different species because those of ordinary skill in the art previously recognized the scientific and technical concept that Cas9 proteins from different species may be used in method of gene editing, and May et al disclosed the first and second Cas9 polypeptides “are different” Cas9 proteins from various species in order to capitalize on various enzymatic characteristics of the different Cas9 proteins (e.g. different PAM sequence preferences, increased or decreased enzymatic activity, change the balance between non-homologous end joining, homology-directed repair, single strand breaks, etc…). 


Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Applicant is respectfully reminded that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to combine a first Cas9 nickase with a second, different, Cas9 nickase in a method for precisely inducing a nucleic acid cleavage in a genetic sequence of a host cell, e.g. a primary human T cell, wherein the first and second nickases are different and each generate a single-stranded nick on the same nucleic acid strand with a reasonable expectation of success because those of ordinary skill in the art would have immediately recognized that there is a finite number, to wit, two (2), of identified, predictable potential solutions, to which the paired nickases are directed: either the same strand or opposite strand, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. May et al illustrate an embodiment whereby two paired Cas9 molecules are directed to the same DNA strand using two different guide RNA molecules (May, Figure 3; Zhang Figure 16). May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. Those of ordinary skill in the art would immediately recognize that the paired Cas9 RuvC* nickases, being directed to the same target strand via the first and second guide RNAs, would each generate a single-stranded nick on the same nucleic acid strand. 
several thousand nucleotides, from the single strand break. Thus, the excision tract created by the instantly recited first and second nicks would have been reasonably recognized by the ordinary artisan to be essentially structurally indistinguishable from an excision tract created by just one single-strand nick, as per Zhang et al (claims 1-2 and 5) and/or Metzger et al, whereupon the claims of Zhang et al are considered enabled (Zhang et al, col. 15, lines 31-34, referencing Figures 43A-D, “genome editing via homologous recombination” using “SpCas9 nickase”) and Metzger et al clearly evidence predictable insertion of the heterologous nucleic acid via homologous recombination (Figure 8, “HR at… nicks”; “nick-induced HR”). 

Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Zhang et al using a first Cas9 nickase for precisely inducing a nucleic acid cleavage in a genetic sequence in a host cell, e.g. a primary human T cell, to further comprise the use of a second nickase, wherein the first and second nickases are different, with a reasonable expectation of success because both Zhang et al and May et al illustrate an embodiment whereby two paired Cas9 molecules are directed to the same DNA strand using two different guide RNA molecules (May, Figure 3; Zhang Figure 16). May et al disclosed in 61/781598 a working example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells” [00058]. Those of ordinary skill in the art would immediately recognize that the paired Cas9 RuvC* nickases, being directed to the same target strand via the first and second guide RNAs, would each generate a single-stranded nick on the same nucleic acid strand. Zhang et al (U.S. Patent 8,889,356) disclosed the use of Cas9 nickases “can significantly reduce the likelihood of off-target modifications, since single strand breaks are not substrates for the error-prone NHEJ pathway” (col. 65, lines 57-60; as is also disclosed in 61/736,527 ([0183], whereby Cas9 nickases can significantly reduce the likelihood of off-target modifications, since single-stranded breaks are not substrates for the error-prone NHEJ pathway, but rather the nicked genomic DNA undergoes high-fidelity homology-directed repair, and whereby Cas9 nickase efficiently stimulates homologous recombination).
As discussed above, the instant claims recite the first and second nicks are to be as little as 1 nucleotide away from each other, or as far a 300 nucleotides away from each other. However, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized that the natural human cell DNA repair machinery naturally creates an excision tract that spans several hundred nucleotides (90-170bp), or even several thousand nucleotides, from the single strand break. Thus, the excision tract created by the instantly recited first and second nicks would have been reasonably recognized by the ordinary artisan to be essentially structurally indistinguishable from an excision tract created by just one single-strand nick, as per Zhang et al (claims 1-2 and 5) and/or Metzger et al, whereupon the claims of Zhang et al are considered enabled (Zhang et al, col. 15, lines 31-34, referencing Figures 43A-D, “genome editing via homologous recombination” using “SpCas9 nickase”) and Metzger et al clearly evidence predictable insertion of the heterologous nucleic acid via homologous recombination (Figure 8, “HR at… nicks”; “nick-induced HR”). 
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 25, Zhang et al disclose wherein at least one Cas9 nickase comprises at least one mutation in the RuvC domain. (e.g. col. 106, lines 65-67; col. 107, lines 30-35; Cas9 D10A), as disclosed in 61/736,527 [0060].
May et al disclosed wherein at least one Cas9 nickase comprises at least one mutation in the RuvC domain (D10A mutation) [0065], as disclosed in 61/781,598 [00056-57].

With respect to Claim 26, Zhang et al disclose wherein at least one Cas9 nickase comprises at least one mutation in the HNH domain (e.g. col. 106, lines 65-67; col. 107, lines 30-35; Cas9 H840A), as disclosed in 61/736,527 [0060].
May et al disclosed wherein at least one Cas9 nickase comprises at least one mutation in the HNH domain (H840A mutation) [0065], as disclosed in 61/781,598 [00056-57].

With respect to Claim 24, May et al disclosed whereby pairs of first and second nickases are used [0859], whereby the nickase may harbor a non-functional RuvC-like domain (D10A mutation) and/or a non-functional HNH nuclease domain (H840A mutation) [0362], and whereby the first and second nickases are different [0065], as disclosed in 61/781,598 the use of a first site-directed Cas9 nickase and a second site-directed Cas9 nickase, whereby the Cas9 nickases may harbor the D10A mutation or the H840A mutation [0008], and per the example of “using two Cas9 D10A mutants (both acting as nickases) to increase the target specificity of Cas9…when using methods to genetically modify cells.” [00058]. 
Thus, the ordinary artisan would recognize May et al to have reasonably disclosed six possible combinations, to wit: 
a first Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a second Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation); 
a first Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a second Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation);
a first Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation) and a second Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a non-functional HNH nuclease domain (H840A mutation); 
a first Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation) and a second Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation); 
a first Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation) and a second Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a non-functional HNH nuclease domain (H840A mutation); and 

It also would have been obvious to one of ordinary skill in the art to try a combination of a first Cas9 nickase comprising a non-functional RuvC-like domain (D10A mutation) and a second Cas9 nickase comprising a non-functional HNH nuclease domain (H840A mutation) because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Per the disclosure of May et al, the ordinary artisan immediately recognizes that there is a finite number, to wit, six (6), of identified predictable potential solutions, and the ordinary artisan could have pursued the six known potential options with a reasonable expectation of success. Furthermore, Zhang et al disclosed methods of genetically modifying a host cell genome, whereby the Cas9 nickase eliminates off-target mutations (col. 65, lines 57-60), as disclosed in 61/736,527 ([0183], whereby Cas9 nickases can significantly reduce the likelihood of off-target modifications, since single-stranded breaks are not substrates for the error-prone NHEJ pathway, but rather the nicked genomic DNA undergoes high-fidelity homology-directed repair, and whereby Cas9 nickase efficiently stimulates homologous recombination).

With respect to Claim 27, Zhang et al disclose wherein each crRNA comprises complementary sequence from 12 to 20 nucleotides (e.g. Figure 2E), as disclosed in 61/736,527 [0064-65].
May et al disclosed wherein each crRNA comprises complementary sequence from 6 to 20 nucleotides [0066], as disclosed in 61/781,598 ([0009]; Figures 2-4; claim 4).

With respect to Claim 28, May et al disclosed the nucleic acid-targeting nucleic acid, which encodes the crRNA(s), may comprise two polynucleotide chains and can be called a “double guide nucleic acid” [0176], and thus encoding two sequences complementary to a part of each first and second target nucleic acid sequences, as disclosed in 61/781,598 ([00042], a “double-molecule DNA-targeting RNA” or a “two-molecule DNA-targeting RNA”).
May et al disclosed the crRNA is composed of the spacer unit and the repeat unit [0206], whereby the spacer unit hybridizes to a sequence in a target nucleic acid and comprises as many as 80 nucleotides, including the target nucleic acid sequence [0296-299], as disclosed in 61/781,598 [0009].
Furthermore, given that the first and second target nucleic acid sequences may be the same target site on opposite strands (Figure 32), adjacent to each other (Figure 34), separated only be three nucleotides (Figure 33), or separated by as little as 5, 10 or 15 nucleotides [0065], those of ordinary skill in the art would immediately recognize that an engineered crRNA comprising as much as 180 nucleotides would naturally comprise two sequences complementary to a part of each target nucleic acid sequence.

With respect to Claim 29, Zhang et al disclosed wherein the crRNA and the tracrRNA are fused to form a single guide RNA (e.g. Figure 1), as disclosed in 61/736,527 (Figures 11B and 12B; [0067]).


With respect to Claim 30, May et al disclosed wherein the first and the second nucleic acid target sequences are spaced from each other by a spacer region from 1 to 300 bp (Figure 33), whereby the first and second PAM motifs are separated by less than 125 nucleotides, one in each of said first and second nucleic acid targets [0065], as disclosed in 61/781,598 ([0009]; Figures 2-4).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Li et al (Virus Research 37: 153-161, 1995) is considered relevant prior art for having successfully demonstrated the ability of the ordinary artisan to introduce ribonucleoprotein particles into desired mammalian host cells (Title; pg 154, in vitro reconstituted RNP into cells).

	Luhnsdorf et al (Analyt. Biochem. 425: 47-53; available online March 8, 2012) is considered relevant prior art for having taught an in vitro method for precisely inducing a nucleic acid cleavage in a genetic sequence, the method comprising the use of a first nickase and a second nickase, said second nickase (Nt.Bpu101) being different than the first nickase (Nb.Bpu101) (pg 48, col. 1), whereby the first and second nickases each generate a single-stranded nick on the same nucleic acid strand (pg 48, col. 2, “the presence of two nicks in the same DNA strand was verified”), wherein the first and second nicks are separated by about 20 nucleotides, and wherein an exogenous nucleic acid sequence homologous to at least a portion of the genetic sequence is inserted, resulting in replacement of nucleotides between the single-stranded nicks (pg 49, col. 2, 18-mer oligonucleotide; Figures 1B and 4A). 

Mali et al (U.S. 2014/0342456, priority to 61/738,355, filed December 17, 2012, and to 61/779,169, filed March 13, 2103). 
	Mali et al is considered relevant prior art for having disclosed in 61/738,355, filed December 17, 2012, using the CRISPR/Cas system to genetically alter a human cell (pg 2, lines 3-4), whereby the genome is altered at a plurality of sites (pg 3, lines 8-10), e.g. the use of a first guide RNA and a second guide RNA, whereby the crRNA and the tracrRNA of the guide RNA are fused into a single molecule (pg 4, lines 15-16), whereby the crRNA is about 20 nucleotides in length (pg 4, line 22), whereby the first and second target sites may be spaced from each other by at least 3 to 250 nucleotides (Figures S4-S6), whereby the CRISPR/Cas system achieves introduction of the repair donor polynucleotide via homologous recombination (pg 5, lines 16-17), as stimulated using a first guide RNA in combination with a second guide RNA (Figures S4-S6), and whereby the Cas9 may be a nickase, e.g. comprises a D10A mutation (pg 16, Example 2, “Cas9_D10A was similarly constructed”), whereby the exogenous polynucleotide comprises 
	Thus, prior to the effective filing date of the instant application, those of ordinary skill in the art previously recognized the scientific and technical concepts of using a CRISPR/Cas system comprising paired Cas9 enzymes, whereby said Cas9 enzymes may be a nickase, comprising at least a D10A mutation, in order to promote homologous recombination of an exogenous polynucleotide at a target locus within a human host cell. 
	
Conclusion
4. 	 No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633